ORDER
Per curiam:
Appellant Kenneth Blake (“Blake”), an inmate incarcerated in Crossroads Correctional Center (“CRCC”), brought suit against a number of defendants associated with the CRCC and Missouri Department of Corrections alleging violations of the United States Constitution and Missouri Constitution for not allowing the proper observance of certain Muslim religious holidays. On appeal, Blake challenges the trial court’s orders limiting written discovery and denying his request for an appointed attorney. Finding no error, we affirm. Rule 84.16(1)). A memorandum *886explaining our decision has been provided to the parties.